 1 Jeremy J. Thompson, Esq. (12503)
   CLARK HILL PLC
 2 3800 Howard Hughes Parkway, Suite 500
   Las Vegas, Nevada 89169
 3 Tel. 702.697.7527
   Fax 702.862.8400
 4 jthompson@clarkhill.com
   Attorneys for Plaintiff Strike 3 Holdings, LLC
 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10 STRIKE 3 HOLDINGS, LLC,                                  Case Number: 2:19-cv-01072-JAD-VCF
11                          Plaintiff,                         STRIKE 3 HOLDINGS, LLC’S
                                                             AMENDED EX-PARTE APPLICATION
12 vs.                                                       FOR EXTENSION OF TIME WITHIN
                                                             WHICH TO EFFECTUATE SERVICE
13 JOHN DOE subscriber assigned IP address                      ON JOHN DOE DEFENDANT
   68.224.153.164,
14
                     Defendant.
15

16

17           Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), makes

18 this amended ex-parte application for entry of an order extending the time within which to

19 effectuate service on John Doe Defendant, and states:

20          1.      This is a copyright infringement case against a John Doe Defendant known to

21 Plaintiff only by an IP address. Defendant’s true identity is known by their Internet service

22 provider (“ISP”).

23          2.      On July 22, 2019, Plaintiff filed its Ex-Parte Motion for Leave to Serve

24 Subpoena (“Motion”), which would allow it to identify Defendant. ECF 4. Without the

25 Internet Service Provider’s (“ISP”) response to this subpoena, Plaintiff cannot identify and

26 serve Defendant.
27

28
                                                        1

            Strike 3 Holdings, LLC’s Amended Ex-Parte Application for Extension of Time Within Which to
                                      Effectuate Service on John Doe Defendant
 1          3.      Pursuant to Fed. R. Civ. P. Rule 4(m), Plaintiff is required to effectuate service
 2 on the Defendant no later than September 22, 2019. After a review of this case in PACER and

 3 not seeing a docket entry subsequent to its Motion, Plaintiff believed that the Court had yet to

 4 rule on its Motion. As a result, it filed its original Ex-Parte Application for Extension of Time

 5 within Which to Effectuate Service on John Doe Defendant on September 18, which noted that

 6 it had not yet received a Court order granting its Motion, and thus had not issued a subpoena

 7 seeking the Defendant’s identity.

 8          4.      In a separate matter where Plaintiff had made a similar request for extension of
 9 time, the Court pointed out that it had issued an order in that case. See Case No. CV 19 -01071-

10 JCM-NJK, ECF No. 7.

11          5.      Upon receiving the ECF No. 7 email notification related to that separate matter,
12 Plaintiff’s counsel reviewed PACER in this case and noticed that its application for an extension

13 of time was identified as ECF No. 6, but that there was no docket entry or information for ECF

14 No. 5. See Exhibit 1.

15          6.      Thus, it recently came to Plaintiff’s attention that the Court had already entered
16 an order granting Plaintiff’s Motion in this case, but that such order has not posted on PACER.

17 After careful review of undersigned’s email, however, undersigned found the CM/ECF email

18 notification indicating that the Court had entered an Order granting the Motion at Docket Entry

19 5 (“Order”). Plaintiff is filing the instant amended motion to correct its previous statement that

20 its Motion had not been granted.

21          7.      In learning of this discrepancy, Plaintiff also discovered that the CM/ECF
22 notification email did not provide Plaintiff with access to the Order. That is, Plaintiff is unable

23 to review and download the Order to attach to its subpoena to the ISP.

24          8.      Plaintiff apologizes to this Court for this confusion and oversight and will ensure
25 that it notifies the clerk as soon as possible of any future CM/ECF notification emails which do

26 not provide access to a filed document.
27

28
                                                        2

            Strike 3 Holdings, LLC’s Amended Ex-Parte Application for Extension of Time Within Which to
                                      Effectuate Service on John Doe Defendant
 1          9.      Plaintiff respectfully requests that the time within which it has to effect service
 2 of the summons and Complaint on Defendant be extended until forty-five (45) days after it

 3 expects to learn the Defendant’s identity, or November 15, 2019. This extension should allow

 4 Plaintiff sufficient time to request that the clerk make the Order publicly available on the

 5 docket, serve the subpoena, receive the ISP’s response, conduct a further investigation to assist

 6 in determining whether the individual identified by the ISP is the appropriate defendant for this

 7 action, amend the complaint and serve the appropriate defendant.

 8          10.     This application is made in good faith and not for the purpose of undue delay.
 9          11.     None of the parties will be prejudiced by the granting of this extension.
10          WHEREFORE, Plaintiff respectfully requests that the time within which it has to
11 effectuate service of the summons and Complaint on Defendant be extended until November 15,

12 2019. A proposed order is attached for the Court’s convenience.

13          Dated this 2nd day of October, 2019.
14                                                   CLARK HILL PLC
15                                                   By: /s/ Jeremy J. Thompson
                                                     Jeremy J. Thompson, Esq. (12503)
16
                                                     Attorney for Plaintiff Strike 3 Holdings, LLC
17

18

19

20

21

22

23

24

25

26
27

28
                                                        3

            Strike 3 Holdings, LLC’s Amended Ex-Parte Application for Extension of Time Within Which to
                                      Effectuate Service on John Doe Defendant
EXHIBIT 1
                                                                                                   AO−120/121
                         United States District Court
                        District of Nevada (Las Vegas)
              CIVIL DOCKET FOR CASE #: 2:19−cv−01072−JAD−VCF

Strike 3 Holdings, LLC v. Doe                                     Date Filed: 06/21/2019
Assigned to: Judge Jennifer A. Dorsey                             Jury Demand: Plaintiff
Referred to: Magistrate Judge Cam Ferenbach                       Nature of Suit: 820 Copyright
Demand: $150,000                                                  Jurisdiction: Federal Question
Cause: 17:101 Copyright Infringement
Plaintiff
Strike 3 Holdings, LLC                           represented by Jeremy J. Thompson
                                                                Clark Hill PLLC
                                                                3800 Howard Hughes Parkway
                                                                Suite 500
                                                                Las Vegas, NV 89169
                                                                702−862−8300
                                                                Fax: 702−862−8400
                                                                Email: jthompson@clarkhill.com
                                                                ATTORNEY TO BE NOTICED


V.
Defendant
John Doe


 Date Filed    #    Docket Text
 06/21/2019     1 COMPLAINT against All Defendants (Filing fee $400 receipt number 0978−5597907)
                  by Strike 3 Holdings, LLC. Proof of service due by 9/19/2019. (Attachments: # 1 Civil
                  Cover Sheet, # 2 Exhibit A to Complaint)(Thompson, Jeremy)

                    NOTICE of Certificate of Interested Parties requirement: Under Local Rule 7.1−1, a
                    party must immediately file its disclosure statement with its first appearance, pleading,
                    petition, motion, response, or other request addressed to the court. (Entered:
                    06/21/2019)
 06/21/2019     2 CERTIFICATE of Interested Parties by Strike 3 Holdings, LLC that identifies all
                  parties that have an interest in the outcome of this case. Corporate Parent General
                  Media Systems, LLC for Strike 3 Holdings, LLC added. (Thompson, Jeremy)
                  (Entered: 06/21/2019)
 06/21/2019         Case randomly assigned to Judge Jennifer A. Dorsey and Magistrate Judge Cam
                    Ferenbach. (JM) (Entered: 06/21/2019)
 06/21/2019     3 AO 121 − REPORT on the filing or determination of an action or appeal regarding a
                  copyright. Mailed to the Register of Copyrights, Copyright Office. (JM) (Entered:
                  06/21/2019)
 07/22/2019     4 EX PARTE MOTION for Leave to Serve Third Party Subpoena Prior to Rule 26(f)
                  Conference by Plaintiff Strike 3 Holdings, LLC. (Attachments: # 1 Declaration Fieser,
                  # 2 Declaration Lansky, # 3 Declaration Pasquale, # 4 Declaration Stalzer, # 5
                  Proposed Order) (Thompson, Jeremy) (Entered: 07/22/2019)
 09/18/2019     6 First EX PARTE MOTION for Extension of Time within Which to Effectuate Service
                  on John Doe Defendant re 4 Ex Parte Motion, by Plaintiff Strike 3 Holdings, LLC.
                  (Attachments: # 1 Proposed Order on Plaintiff's Ex−Parte Application for Extension of
                  Time within which to Effectuate Service on John Doe Defendant) (Thompson, Jeremy)
                  (Entered: 09/18/2019)
 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10 STRIKE 3 HOLDINGS, LLC,                                  Case Number: 2:19-cv-01072-JAD-VCF
11                          Plaintiff,
                                                             ORDER ON PLAINTIFF’S AMENDED
12 vs.                                                         EX-PARTE APPLICATION FOR
13 JOHN DOE subscriber assigned IP address                     EXTENSION OF TIME WITHIN
   68.224.153.164,                                           WHICH TO EFFECTUATE SERVICE
14                                                              ON JOHN DOE DEFENDANT
                     Defendant.
15

16

17         THIS CAUSE came before the Court upon Plaintiff’s Amended Ex-parte Application

18 for Extension of Time Within Which to Effectuate Service on John Doe Defendant

19 (“Application”), and the Court being duly advised in the premises does hereby:

20         ORDER AND ADJUDGE: Plaintiff’s Application is granted. Plaintiff shall have until

21 November 15, 2019 to effectuate service of a summons and Complaint on Defendant.

22

23                                                   IT IS SO ORDERED.

24
                                                     _______________________________
25                                                   UNITED STATES MAGISTRATE JUDGE
26                                                           October 4, 2019
                                                     DATED:_____________________________
27

28
                                                        1

         [Proposed] Order on Plaintiff’s Amended Ex-Parte Application for Extension of Time Within Which to
                                       Effectuate Service on John Doe Defendant
